Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0295061 (Honda et al.) (hereinafter “Honda”).
Regarding claim 1, Figs. 1-5B show a recording-medium transport device comprising: 
a driving roller (2) that rotates in a driving manner;
a discharge-side driven roller (6) that is externally in contact with the driving roller (6) and guides a recording medium to a discharge path located downstream of the driving roller (2) in cooperation with the driving roller (2);

a projection (11b) that projects further toward the discharge path than an outer circumferential surface of the driving roller (2), wherein
the driving roller (2) and a projecting member (including 11b) having the projection (11b) are coaxially attached to a shaft (2a) that rotates in a driving manner so that the driving roller (2) and the projecting member (11b) are indirectly driven by the shaft (2a), and
an outside diameter of the projecting member (including 11b) at a position of the projection (11b) is larger than an outside diameter of the driving roller (2).
Regarding claim 2, Figs. 1-5B show that the projection (11b) is provided on each side (upper and lower sides of the central axis) of the driving roller (2) in a direction perpendicular to a recording-medium transport direction (left in Fig. 1).
Regarding claims 3-4, as best understood, Figs. 1-5B show that the projection (11b) does not reach a tangent line to the outer circumferential surface of the driving roller (2), the tangent line passing through a nip between the driving roller (2) and the discharge-side driven roller (6).

Regarding claims 13-18, as best understood, Figs. 1-5B show that the projecting member (including 11b) is inhibited from rotating by coming into contact with another member (15).
Regarding claim 19, Figs. 1-5B show an image forming apparatus comprising: 
an image forming part (including 33-38) that forms an image on a recording medium; 
a driving roller (2) that rotates in a driving manner;
a discharge-side driven roller (6) that is externally in contact with the driving roller (2) and guides, in cooperation with the driving roller (2), the recording medium transported from the image forming part (including 33-38) to the discharge path located downstream of the driving roller (2);
a duplex-path-side driven roller (5) that is externally in contact with the driving roller (2) and guides, in cooperation with the driving roller (2), the recording medium from the discharge path to a duplex printing path (Fig. 1); and
a projection (11b) that projects further toward the discharge path than an outer circumferential surface of the driving roller (2), wherein

an outside diameter of the projecting member (including 11b) at a position of the projection (11b) is larger than an outside diameter of the driving roller (2).
Regarding claim 20, as best understood, Figs. 1-5B show that the projecting member (including 11b) includes a cylindrical base having a through hole in which the shaft (2a) is inserted, and the projection (11b) projects radially outward from the outer circumferential surface of the cylindrical base.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-4 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658